On Motion to Dismiss.
The opinion of the court was delivered by
Breaux, J.
The motion has been made to dismiss this appeal on the ground that the bond furnished by the appellant is in amount insufficient for a suspensive appeal; it not being for one-half over and above the amount of the judgment appealed from.
Under the rules governing appeals the motion, as stated, presents the only ground for decision in this case.
It is true that the amount of the bond is less than is required bylaw for a suspensive appeal.
The amount of the bond is that fixed by the judge a quo.
While it is not sufficient for a suspensive appeal, it is sufficient for a devolutive appeal.
This was the decision, upon this point, in a number of cases before this court. Succession of Keller, 89 An. 580, and authorities cited.
The present appeal should be sustained in so far as it is devolutive.
To that extent the motion to dismiss the appeal is denied.